Citation Nr: 0516244	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for residuals of a 
compression fracture at T-7, currently evaluated as 20 
percent disabling.

Entitlement to an increased rating for cervical disc disease, 
status-post C-6 and C-7 fusion with nerve root compression, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In October 2001, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in November 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's residuals of a compression fracture at T-7 
are manifested by vertebral deformity and limitation of 
motion; forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less.

2.  The veteran's cervical disc disease, status post C-6 and 
C-7 fusion with nerve root compression is manifested by 
moderate limitation of motion; forward flexion of the 
cervical spine is not limited to 15 degrees or less; more 
than moderate intervertebral disc syndrome is not present; 
the disability is productive of no incapacitating episodes 
requiring bedrest prescribed by a physician; and there is no 
significant neurological impairment of either upper 
extremity.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture at T-7 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, 5288, 5291 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2004).  

2.  The criteria for a rating in excess of 20 percent for 
cervical disc disease, status-post C-6 and C-7 fusion with 
nerve root compression, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5293 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, a letter dated in October 2002 from the RO, a 
May 2003 letter from the Board, and a May 2004 letter from 
the Appeals Management Center, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. At 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. At 120.

In this case, the RO readjudicated the veteran's claims for 
increased ratings on a de novo basis following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

The veteran's claim for increased evaluations was received in 
November 1996.  With the claim he submitted a November 1996 
letter from M.W. Hill, M.D., which states that since the 
veteran suffered a compression fracture of T7, he has had 
intermittent problems with pain and has developed 
osteoarthritis of the spine in this area.  An MRI showed no 
acute abnormalities but confirmed prior compression fracture 
of T7 and degenerative changes with some scoliosis of the 
spine.  The physician opined that the veteran's prognosis was 
fair; but that he would continue to have some degree of 
discomfort throughout the rest of his life due to the injury.

A January 1997 medical note from Dr. Hill notes that the 
veteran was having more problems with his back.  He also 
complained of right flank pain and increased frequency of 
urination.  The assessment was back pain, degenerative joint 
disease, old compression fracture at T7, cervical 
spondylosis, right flank pain with some increased frequency 
of urination, and stress.

A March 1997 medical note states that the veteran has 
degenerative disc disease around T7.

A January 1997 VA examination report notes that the veteran's 
neck and back pain prevent him from sleeping and have caused 
him to miss work.  He had begun physical therapy, which was 
helping until he stopped.  At night he wakes up with complete 
numbness in the left arm but never the right.  He also has 
occasional problems with gripping the left hand.  He is right 
handed.  He reported no pain in the area of the T7 vertebra 
where he had the old fracture.  Now his pain is in his neck.  

On physical examination, the neck had fairly good range of 
motion,. but extension of the neck to about 30 degrees 
produced pain.  He was able to flex down on the chest quite 
well without any pain.  Turning to either side to 50 degrees 
produced pain on either side, but the pain was always in the 
left upper back area.  Reflexes in both upper extremities 
were perfectly normal.  Circulation was intact.  Range of 
motion was complete in both shoulders.  The spine appeared 
normal, with normal curvature.  There was a point of 
tenderness which was at the T7 vertebra directly over the 
spine where the veteran said he has always been tender.  The 
impression was old compression fracture at T7, cervical disc 
disease, with pain in the left upper back and shoulder, post-
operative cervical fusion.  The examiner noted that the 
disability was affecting the veteran's work.  The examiner 
further stated that if the veteran could obtain a job which 
required less activity (the veteran has a college degree) he 
could probably handle it physically.  

In April 1998 the veteran submitted documentation from his 
employer showing that he had 61 absences in 1996 and 76 
absences in 1997 due to his back problems.

A June 1998 medical note from Dr. Hill states that the 
veteran had had problems with cervical radiculopathy 
radiating into his left arm.  Some improvement was achieved 
through exercises and Daypro.  

A November 1998 VA examination report notes that the veteran 
reported having continuous pain in the left arm, primarily 
when he does something with his neck.  The examiner, who also 
conducted the January 1997 examination, stated that there was 
not much change in the veteran's condition this time, with 
the exception that possibly the pain was "a little more 
steady at this time."  The veteran was noted to be holding 
the same job and still missing work.  Upon examination of the 
neck, the veteran displayed marked guarding, and wouldn't 
allow the examiner to move him in any parameter much.  
Movement to the left gave a sharp pain in the low-neck area 
on the left side into the area of the trapezius muscle on the 
left.  Reflexes were perfectly normal and there was a good 
range of motion in the left arm.  The examiner stated that 
there was so much guarding in trying to assess the left arm 
that it was difficult to evaluate the veteran's strength.  X-
rays showed the same findings as at the January 1997 
examination.  The impression was old compression fracture of 
T7, cervical disc disease, post-operative C6-C7 fusion, with 
continuing pain in the neck and left shoulder, resulting in 
limited motion of the cervical spine due to pain.

A January 1999 medical note from Dr. Hill states that the 
veteran continued to have intermittent pain in his upper mid 
back from his old compression fracture of T7.  Physical 
therapy was recommended.  In reasoning that no MRI should be 
done, the doctor opined that the symptoms were more 
consistent with an exacerbation of the degenerative disc 
disease at the site of the fracture rather than any sort of 
new radicular pain. 

A July 2000 medical note from Dr. Hill states that the 
veteran was at work lifting a box when he felt a strain in 
the left side of his neck which then radiated down to his 
arm.  The veteran felt that this aggravated his previous 
cervical radiculopathy problem.  Physical examination 
revealed that deep tendon reflexes were 2+ and equal.  Motor 
strength was 5/5.  The veteran had some significant pain with 
radiculopathy when he would turn his head to the right.  

A September 2000 note from Dr. Hill states that the veteran 
was seen for complaints of arthritis primarily in his hands 
and upper back.  He denied any new trauma.  He said that his 
back tends to bother him somewhat but it seemed to be under 
control at the present.  The assessment was degenerative 
arthritis and old compression fracture at T7.  

A May 2001 medical note from Dr. Hill states that the veteran 
was seen for complaints of some pain in the mid portion of 
his back.  He had some muscle spasms, which had been 
successfully treated in the past with Norflex.  There was 
some pain in the midportion of the thoracic spine in the T7 
area upon examination.  The assessment was paraspinal muscle 
spasms.  

A June 2001 medical note from Dr. Hill states that the 
veteran was complaining of some pain in his upper back.  He 
was doing a bit better on Vioxx and Norflex and was doing all 
of his muscle exercises.  Physical examination revealed 
minimal soreness to palpation in his upper thoracic spine.  
Motor strength was 5/5.  Sensation was intact.  The 
assessment was degenerative disc disease of the upper 
thoracic spine.  

An August 2001 VA medical record notes that the veteran 
received a job demotion, which he felt was due to his health.

A February 2002 letter from the veteran's physical therapist, 
P.S. Looye-Jones, M.S., P.T., states that the veteran had 
been admitted for physical therapy on three separate 
occasions over the last three years for evaluation and 
treatment of chronic back pain consistent with degenerative 
disc disease.  The veteran's chief complaints have included 
back pain and muscle spasm.  The veteran has always had a 
very positive outcome as a result of his physical therapy and 
will probably have to continue some outpatient physical 
therapy in the future.

A January 2004 report from The Therapy Center, Inc. states 
that flexion of the lumbar spine was 20 degrees.  Extension 
of the lumbar spine was 5 degrees, and side bends were 10 
degrees on the right and 5 degrees on the left.  The lower 
quarter range of motion was guarded secondary to pain.  For 
the cervical spine, flexion was 30 degrees, side bend to the 
right was 20 degrees, side bend to the left was 17 degrees, 
rotation to the right was 36 degrees, and rotation to the 
left was 28 degrees.  Sensation was intact and reflexes were 
normal.  

A February 2004 report from The Therapy Center, Inc., states 
that the veteran can safely work 8 hours a day for 5 days a 
week in a sedentary job or one requiring light physical 
demand.  The examination revealed that the veteran could not 
complete floor to waist lifting, waist to overhead lifting 
and ladder climbing due to discomfort.  Objective signs of 
accessory muscle recruitment and pain were demonstrated.  The 
veteran stated that discomfort was present in either the 
neck, mid back, or low back during all test items; however, 
he said that he was able to work through the discomfort for 
the most part.  Limitations causing instability were due to 
weaknesses in the spine and upper and lower extremities.  
Flexion of the neck was 28 degrees, extension was 20 degrees, 
right lateral flexion was 11 degrees, left lateral flexion 
was 15 degrees, right rotation was 25 degrees, and left 
rotation was 10 degrees.  Range of motion of the trunk was as 
follows:  flexion was 18 degrees, extension was 9 degrees, 
right lateral flexion was 5 degrees, left lateral flexion was 
10 degrees, right rotation was 20 degrees, and left rotation 
was 20 degrees.  Muscle strength was 3/5 in the neck and 2/5 
in the trunk.  

An April 2004 letter from Dr. Hill states that the veteran 
had been unable to work since August 2001 due to chronic back 
pain.  His pain seems to be worse with increasing activity, 
especially with raising his arms above his head.  

The report of a June 2004 VA examination states that in 1989 
the veteran underwent an anterior cervical discectomy and 
fusion at C6 and C7.  At that time he was left with some 
residual left arm weakness and burning sensations.  Currently 
the veteran complained of left arm burning pain as well as 
axial mechanical back pain.  He stated that he has difficulty 
sitting for an extended period of time; his right leg cramps.  
The cramping resolves when he stands and moves around.  He 
has a cervical soft collar that he wears on occasion.  He 
worked as a control technician at a nuclear power plant until 
August 2001 when he quit because he was unable to tolerate 
the frequent up and down activity due to his spine.  He 
denied any bowel or bladder incontinence.  He is able to care 
for himself and he lives alone.  He described some left upper 
extremity weakness but denied any weakness in his legs.  On 
physical examination his cervical spine had 30 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of left 
lateral flexion, and 30 degrees of right lateral flexion.  
Left lateral rotation was 50 degrees and right lateral 
rotation was 50 degrees.  Thoracolumbar flexion was 60 
degrees, extension was 20 degrees, left lateral flexion was 
15 degrees, and right lateral flexion was 15 degrees.  Left 
lateral rotation of the thoracolumbar spine was 15 degrees 
and right lateral rotation was15 degrees.  Bilateral straight 
leg raises were negative.  He had a normal gait and was able 
to do a tandem gait with one foot right in front of the 
other.  The examiner stated that the veteran has arthritis of 
the cervical spine and had an anterior cervical discectomy 
and fusion to treat the arthritis.  The examiner further 
opined that the thoracic spine did not seem to be causing any 
myelopathy or problems.  The lumbar spine also likely has 
some degenerative disc disease, which is less likely than not 
related to the in-service injury.  There was no fatigability 
associated with the lumbar spine.  There was limited range of 
motion throughout the cervical and thoracolumbar spine but 
this motion was not limited strictly due to pain.  There is 
no additional limitation of functional ability on repeated 
use or during flare-ups nor does the disability require bed 
rest.  The examiner opined that the veteran could handle 
almost all desk jobs, but would be limited in any heavy 
lifting and repetitive bending activities.  X-rays were 
obtained but not read prior to the writing of the examination 
report.

A June 2004 X-ray study of the lumbar spine was normal.  An 
X-ray study of the thoracic spine noted mild anterior wedging 
of T7.  An X-ray study of the cervical spine revealed 
congenital fusion of C6 and C7.  The vertebral body alignment 
was otherwise normal.  There was no osseous or soft tissue 
abnormality involving the cervical spine.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 1993, 
residuals of vertebral fracture with cord involvement 
resulting in bedridden status or necessitating the use of 
long leg braces warrant a 100 percent disability rating.  
Without cord involvement, if there is abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  Otherwise, the rating should be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003)

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, vertebral 
fracture, spinal fusion, and degenerative arthritis of the 
spine are to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5241 and 
5242 (2004).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

I.  Residuals of a Compression Fracture of the Thoracic Spine 
at T7

The veteran's residuals of compression fracture at T7 are 
currently rated as 20 percent disabling under Diagnostic Code 
5285.  The April 1992 rating decision which granted the 20 
percent states that 10 percent is warranted for demonstrable 
vertebral deformity and 10 percent is warranted for recurrent 
complaints of thoracic pain.  

The Board emphasizes that the entire evidentiary record is 
absent evidence that the veteran's spinal cord was affected 
by his thoracic fracture.  In addition, it is clear that the 
fracture residuals have not necessitated the use of long leg 
braces or a neck brace or resulted in abnormal mobility.  In 
fact, the June 2004 VA examiner stated that the thoracic 
spine did not seem to be causing any myelopathy or problems.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 5285.

Under the former criteria, an evaluation in excess of 20 
percent could also be assigned on the basis of vertebral 
deformity (10 percent) and ankylosis of the thoracic spine 
(20 or 30 percent depending upon whether it is favorable or 
unfavorable); however, it is clear that the veteran retains 
useful motion of the thoracic spine and therefore is not 
entitled to more than a 10 percent evaluation for limitation 
of motion of the thoracic spine.  Finally, the Board notes 
that the veteran does not have intervertebral disc disease of 
the thoracic spine.  

Accordingly, the disability of the thoracic spine does not 
warrant more than a 20 percent evaluation under the former 
criteria. 

With respect to the current criteria for evaluating 
disabilities of the spine, the Board notes that there is no 
provision for the addition of 10 percent for vertebral 
deformity.  Limitation of motion of the thoracolumbar spine 
does not warrant an evaluation in excess of 20 percent unless 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  The medical evidence indicating the 
presence of limitation of motion to this degree is limited to 
the January and February 2004 reports from The Therapy 
Center, Inc.  Thereafter, at the June 2004 VA examination, 
thoracolumbar flexion was 60 degrees.  The June 2004 VA 
examiner stated that there were no additional limitation of 
functional ability on repeated use or during flare-ups, no 
fatigability, and no episodes requiring bed rest.  Although 
the record contains the two instances where the veteran had 
30 degrees or less of flexion of the trunk, that finding was 
not duplicated at any other time and is not corroborated by 
the more recent June 2004 examination results.  Therefore, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran does not have sufficient 
limitation of motion to warrant more than the currently 
assigned evaluation of 20 percent under the current criteria.

The Board has considered whether there is any other 
appropriate schedular basis for assigning a higher evaluation 
but has found none. 

II.  Cervical Disc Disease, Status-post C-6 and C-7 Fusion 
with Nerve Root Compression

The veteran's cervical disc disease is currently rated as 20 
percent disabling under the old criteria, Diagnostic Code 
5293.  A higher rating of 40 percent rating under the old 
criteria is not warranted because there is no evidence of 
more than moderate intervertebral disc disease of the 
cervical spine.  Although there are isolated references to 
cervical radiculopathy and the veteran has reported 
involvement of his left arm, reflexes have repeatedly been 
normal, no atrophy has been noted, no evidence of disc 
disease was found on the June 2004 X-ray examination, and no 
other objective evidence of more than moderate intervertebral 
disc syndrome has been found.  

In addition, there have been no incapacitating episodes 
requiring bedrest prescribed by a physician so a higher 
evaluation under the revised criteria for evaluating 
intervertebral disc syndrome on the basis of such episodes is 
not warranted.  

With respect to whether a higher rating is warranted on the 
basis of limitation of motion, the Board notes that the 
January 1997 VA examination revealed that the veteran had 
fairly good range of motion.  However, extension of the neck 
to 30 degrees produced pain.  The veteran was able to flex 
down on the chest quite well without any pain.  In November 
1998 the veteran reported neck pain and continuous pain in 
his left arm.  The November 1998 VA examination report shows 
that the veteran had limited range of motion in his cervical 
spine due to pain; however, range of motion testing was not 
conducted.  A January 2004 report from The Therapy Center, 
Inc. shows that flexion of the cervical spine was to 30 
degrees.  In February 2004, flexion of the neck was to 28 
degrees.  At the June 2004 VA examination, all motions of the 
cervical spine were to 30 degrees.  The VA examiner noted 
that there was no additional limitation of functional ability 
on repeated use or during flare-ups.  

At no time has the presence of more than moderate limitation 
of motion of the cervical spine or limitation of forward 
flexion of the cervical spine to 15 degrees or less been 
demonstrated.  Therefore, a higher evaluation on the basis of 
limitation of motion is not warranted under the former or 
current criteria.  

The Board has considered whether there is any other 
appropriate basis for granting this claim but has found none.  
In particular, the Board notes that the presence of 
neurological impairment of either upper extremity has not 
been demonstrated, so a separate compensable evaluation on 
the basis of such impairment is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation for residuals of a 
compression fracture at T-7, is denied.

Entitlement to an increased evaluation for cervical disc 
disease, status-post C-6 and C-7 fusion with nerve root 
compression, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


